IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-21138
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JOE RAYMOND FAULKNER, JR.,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. H-00-CR-710-ALL
                         --------------------
                            August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Joe Raymond Faulkner, Jr., appeals his conviction and

sentence after his guilty-plea conviction for possession of a

firearm by a felon, in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2).     Faulkner’s challenges to his conviction are based on

the constitutionality of 18 U.S.C. § 922(g), the sufficiency of

the indictment, and the sufficiency of the factual basis for the

plea.    Faulkner concedes, however, that these arguments are


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-21138
                                  -2-

foreclosed and that they are being raised to preserve them for

possible further review.    Faulkner’s arguments challenging his

conviction are indeed foreclosed.    See United States v.

Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), cert. denied, 122

S. Ct. 1113 (2002); United States v. Gresham, 118 F.3d 258, 264-

65 (5th Cir. 1997); United States v. Kuban, 94 F.3d 971, 973 (5th

Cir. 1996); and United States v. Rawls, 85 F.3d 240, 242-43 (5th

Cir. 1996).

     Faulkner also challenges his sentence on the ground that the

district court impermissibly delegated its payment-setting

authority to the Probation Office.    Faulkner did not object to

the cost-payment conditions at sentencing; accordingly, we review

the claim for plain error.    See United States v. Calverley, 37

F.3d 160, 162-64 (5th Cir. 1994)(en banc).    Faulkner has failed

to establish plain error.    See United States v. Warden, 291 F.3d

363 (5th Cir. 2002).   Accordingly, Faulkner’s conviction and

sentence are AFFIRMED.